DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of Claims 1, 12, and 16 under 35 U.S.C. § 112(b) are withdrawn as Claims 1, 12, and 16 have been amended.
The rejections of Claim 14 under 35 U.S.C. § 112(d) are withdrawn as Claim 14 has been amended.
Applicant's arguments filed on 12/17/2020 with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Applicant Argues: It is submitted that claim 1 recites numerous additional elements that integrate the cited judicial exception into a practical application. Those additional elements include at least:
“the second data corresponding to optical character recognition (OCR) data obtained from a physical transaction receipt corresponding to a transaction made by the first user; wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type; determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of second data for the first user; the one record in the transactional data records corresponding to the transaction made by the first user; replacing one or more of values in the second plurality of fields with one or more corresponding values in the first plurality of fields from the identified one record; and storing the second plurality of fields in a record in a database.”
These additional elements reflect an improvement to the technical fields of electronic transaction data management involving optical character recognition (OCR).
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the features noted above, more specifically:
“
	Are features that would be subject to Step 2A-Prong One, inasmuch, such features would be considered part of the abstract idea, as in the human mind would be able to perform steps of “wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type; determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of second data for the first user; the one record in the transactional data records corresponding to the transaction made by the first user; replacing one or more of values in the second plurality of fields with one or more corresponding values in the first plurality of fields from the identified one record” either mentally or by the mind w/ aid of pencil/paper.  Applicant’s argument is misplaced in the fact that Applicant’s argues these features as additional elements that should be considered under Step 2A-Prong Two.  The examiner notes the only features that would be considered under Step 2A-Prong Two are the concepts of optical character recognition (OCR) data obtained from a physical transaction receipt and storing... a record in a database; however such features are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The examiner further notes following the rest of the analysis in Step 2B such elements of of optical character recognition (OCR) data obtained from a physical transaction receipt and storing... a record in a database are routine, well-understood, and conventional and further is evidenced by MPEP 2106.05(d)(ii) – i.e., storing and retrieving information in memory and electronically scanning or extracting data from a physical document. 
Therefore the examiner finds these arguments not persuasive.
Applicant's arguments filed on 12/17/2020 with respect to 35 U.S.C. § 103 have been considered but are moot in view of new grounds of rejection.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving transactional/second data,  selecting transactional data records, determining a plurality of similarities..., determining a likehood match... to identify a record, and replacing... fields... from the... record, and storing... the record, mores specifically:
Claim 12, and similarly Claim 1 and 16:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions for: 
receiving transactional data for a first user from a credit card feed, the transactional data comprising a plurality of transaction data records, and each record comprising a first plurality of fields; 
receiving OCR data for the first user , the physical transaction receipt corresponding to a transaction made by the first user;
 selecting transactional data records for the first user from a data store of transactional data for a plurality of users; 
determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality , wherein similarities between determining different pairs of corresponding fields are determined according to different operations depending on a field type, wherein determining at least one similarity of the plurality of similarities comprises:
 determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field; 
determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field; 
determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field; and 
selecting the maximum similarity from the first similarity, the second similarity, and the third similarity; 
determining a likelihood of a match between the first plurality of fields of the transactional data records for the first user and the second plurality of fields for the OCR data for the first user based on the selected maximum similarity and similarities between a plurality of other fields of the first and second plurality of fields , the one record in the transactional data records corresponding to the transaction made by the first user; and
replacing one or more of values in the second plurality of fields with one or more corresponding values in the first plurality of fields from the identified one record.
The limitations noted above focus on concepts of receiving forms of data, selecting... records, and then determining a plurality of similarities..., determining a likehood match... to identify a record, and then replace feeds in a record, and storage, that as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting optical character recognition of a physical transaction receipt from a picture of the receipt taken on a mobile device and using a random forest machine learning model nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the receiving and using... machine learning model in the context of this claim encompasses the user manually receiving such data and using the mind for determining the likelihood.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the limitations noted above recite fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which also falls within Certain Methods Of Organizing Human Activity.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using optical character recognition of a physical transaction receipt from a picture of the receipt taken on a mobile device and using a random forest machine learning model amounts to no more than mere instructions to apply the exception using a generic computer component; which are also noted to be well-understood, routine, conventional activity. Further, to support such a statement, the examiner provides evidence of MPEP 2106.05(d)(ii) supports concepts of electronically scanning or extracting data from a physical document and Lehtinen et al. (US 2018/0357753 A1), see [0038] -  prior art neural network training using corrupted input data and one ground truth target to encompass use of Machine Learning Algorithm(s) and further training from Claim 11.  Applying an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 9, 10, 16, 17, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Alqadah (US 2015/0331936 A1).

Regarding Claim 1, and similarly Claim 16;
Calman discloses a computer implemented method comprising: 
receiving transactional data for a first user from a credit card feed ([0024] – transaction registry as a credit card purchase), the transactional data comprising a plurality of transactional data records, and each record comprising a first plurality of fields ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account and [0042] – Extracts information associated with the transaction in the user account. The extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt); 
receiving second data for the first user, the second data comprising a second plurality of fields corresponding to at least a portion of the first plurality of fields, the second data corresponding to optical character recognition (OCR) data obtained from a physical transaction receipt corresponding to a transaction made by the first user ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account and [0037] - For example, the system may include optical character recognition ( OCR) capabilities that allows the system to extract data from scanned or electronic receipts and create data for inclusion in digital receipts and [0041] – Extracts information from the transaction record... The system may also extract the time of the transaction, the amount, the date, the merchant, the location, contact information for the merchant, the manufacturer, or the user, the payment method (e.g., credit card, check), the payee and/or payor account, and the like); 
selecting transactional data records for the first user from a data store of transactional data for a plurality of users ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account);
([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account.);
determining a likelihood of a match between the first plurality of fields of the transactional data records for the first user and the second plurality of fields for the second data for the first user based on the plurality of similarities using [algorithm], and in accordance therewith, identifying one record in the transactional data records for the first user that generates said likelihood of the match above a first threshold, the one record in the transactional data records corresponding to the transaction made by the fist user ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely (i.e., identifying one record... above a threshold) transaction in a transaction history for the user account.);
[including] one or more of values in the second plurality of fields with one or more corresponding values in the first plurality of fields from the identified one record ([0042] - As illustrated in block 206, the system 200 extracts information associated with the transaction in the user account. The extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt and [0043] - As illustrated in block 208, the system 200 creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account); and
 storing the second plurality of fields in a record in a database ([0043] - As illustrated in block 208, the system 200 creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account).
Calman fails to explicitly disclose: 
determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of second data for the first user, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type;
determining ... using a machine learning model; and 
replacing one or more of values....
However, in an analogues art, Arora teaches:
receiving transactional data for a first user ..., the transactional data comprising a plurality of transactional data records, and each record comprising a first plurality of fields (Aurora, col. 8, lines 50-54 – recent transactions)
receiving second data for the first user, the second data comprising a second plurality of fields corresponding to at least a portion of the first plurality of fields, the second data corresponding to optical character recognition (OCR) data obtained from a physical transaction receipt corresponding to a transaction made by the first user  (Aurora, col. 8, lines 23-50 – The user terminal may perform OCR on the receipt image)
determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of second data for the first user, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type (Aurora, col. 6, lines 47-col. 7,lines 11- The data linkage engine 167 may be configured to match the receipt image to a record of charge. The data linkage engine 167 may match the receipt image based on any suitable factor. For example, the data linkage engine 167 may match the receipt image based on transaction attributes, such as transaction amount, transaction date, transaction time, merchant ID, merchant name, authorization code, authorization timestamp, and/or through any other suitable factor. In various embodiments, the data linkage engine 167 may search for an exact match, or may search for a partial match. For example, the data linkage engine 167 may search for an exact match of merchant ID, merchant name, authorization code, and/or similar factors, but may allow for some tolerance for transaction date (e.g., may be within one or two days), transaction amount, authorization timestamp, and/or the like. In various embodiments, the data linkage engine 167 may also match the receipt image based on a unique transaction identifier and/or the like. Each field with an exact match may increase the likelihood that the record of charge matches the receipt image and col. 8, lines 50-col. 9, lines 4).  As reasonably constructed different fields correspond to different field types (i.e., name, date, time, timestamp, etc.) and are matched either using exact or partial operations.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Aurora to the method of Calman to include determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of second data for the first user, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type. One would have been motivated to combine the teachings of in order to provide users with an enhanced satisfaction experienced by transaction account holders (Aurora, col. 3, lines 21-22).
However, in an analogous, Alqadah teaches determining ... using a machine learning model (Alqadah, [0012] - This is especially important in the case of product text extracted from receipts and OCR systems. For example, the raw product text may simply state: ssf 2% mlk... machine learning ranking model to combine all of the previously mentioned approaches to select the best enhancement among all possible candidate enhancements and [0013]-[0019] - 2) Extracting features or attributes associated with each token to be utilized in a Machine Learning or Conditional Random Field (CRF) algorithm and 3) A machine learning or CRF algorithm such as Support Vector Machines, Naive Bayes, Random Forests, Gradient Boosting, CRF++, etc. to produce the final tagging of an entity class to each token.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Alqadah to the method of Calman to include determining... using a machine learning model. One would have been motivated to combine the teachings of in order to provide users with a means for select the best... among all possible candidates (Alqadah, [0012]).
Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman, i.e., [0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account. In other embodiments, another system, such as the digital receipt mailbox and/or a POS system modifies the receipt data and/or creates the digital receipt. In an embodiment, the digital receipt includes additional information beyond the information received from the transaction record. For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party and [0034] -In some embodiments, the system 100 modifies the receipt data. For example, the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences, add or delete at least some of the receipt data to the digital receipt, calculate purchase amounts, and the like. In another example, the system may reorganize the transaction record data so that it is easier for the user to review, use the receipt data in (Calman, [0034]).

Regarding Claim 2, and similarly Claim 17;
Calman and Aurora and Alqadah disclose the method to Claim 1.
Calman further discloses wherein: the first plurality of fields includes a transaction amount, a date, a currency, a vendor, a time, and a plurality of other fields ([0024]); and the second plurality of fields includes at least a transaction amount, a data, a currency, a vendor, and a time ([0024]);

Regarding Claim 8;

Calman further discloses wherein the OCR Data is obtained from a picture of the physical transaction receipt taken on a mobile device ([0037] and [0046]).  
Further, Aurora teaches wherein the OCR Data is obtained from a picture of the physical transaction receipt taken on a mobile device (Aurora, col. 8, lines 23-49).
Further, Alqadah also teaches wherein the OCR Data is obtained from a picture of the physical transaction receipt taken on a mobile device (Alqadah, [0012] - This is especially important in the case of product text extracted from receipts and OCR systems and [0111] - As a result, the system and method provide significant advantages and benefits needed in contemporary computing and in online and mobile applications.).

Regarding Claim 9, and similarly Claim 20;
Calman and Aurora and Alqadah disclose the method to Claim 1.
Calman further discloses further comprising: receiving second transactional data for the first user, the second transactional data comprising a plurality of records, and each record comprising a first plurality of fields, wherein the second transactional data corresponds to the first transactional data ([0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account... For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party); and generating a query to the database to match records in the second transactional data with the first previously received transactional data records ([0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account... For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party.), wherein one or more values [included] in the second plurality of fields from the identified one record are the same as one or more values in corresponding fields in a first record of the second transactional data so that the second transactional data corresponding to the first transactional data is stored in the same record in the database.
Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman, i.e., [0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account. In other embodiments, another system, such as the digital receipt mailbox and/or a POS system modifies the receipt data and/or creates the digital receipt. In an embodiment, the digital receipt includes additional information beyond the information received from the transaction record. For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party and [0034] -In some embodiments, the system 100 modifies the receipt data. For example, the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences, add or delete at least some of the receipt data to the digital receipt, calculate purchase amounts, and the like. In another example, the system may reorganize the transaction record data so that it is easier for the user to review, use the receipt data in calculations such as total amount for items in a particular category, add additional data such as transactional or account data, or delete portions of the receipt data; by using exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results and/or "obvious to try" – choosing from (Calman, [0034]).

Regarding Claim 10 and similarly Claim 19;
Calman and Aurora and Alqadah disclose the method to Claim 1.
Alqadah further teaches wherein the machine learning module is a random forest machine learning module (Alqadah, [0012] and [0018]-[0019]).

Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Alqadah (US 2015/0331936 A1) and in further view of Bonneau, Jr. (US 5,581,630).

Regarding Claim 3, and similarly Claim 18;
Calman and Arora and Alqadah disclose the method to Claim 1.
([0017] – "financial institution" or "financial entity" [0024] – credit card purchase and [0045] - The payment device may include payment vehicles such as cash, check, credit card, mobile payments, EFT transfer, reward point payments, person-to-person, person-to-merchant, and the like).
Calman and Arora and Alqadah fail to explicitly disclose encoded according to a first encoding scheme corresponding to a credit card service provider.
However, in an analogous art, Bonneau teaches encoded according to a first encoding scheme corresponding to a credit card service provider (Bonneau, col. 7, lines 29-31 - Different credit card companies can have different proprietary encoding schemes for data entry on the card for security).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bonneau to include the method of Calman and Arora and Alqadah to include encoded according to a first encoding scheme corresponding to a credit card service provider to provide users with a means for providing card security for companies (Bonneau, col. 7, lines 29-31).

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Alqadah (US 2015/0331936 A1) and in further view of Jain et al. (US 2015/0382263 A1).

Regarding Claim 4;
Calman and Arora and Alqadah disclose the method to Claim 1.
([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely (i.e., maximum similarity) transaction in a transaction history for the user account.);
Calman and Arora and Alqadah fail to explicitly disclose further comprising determining at least one similarity of the plurality of similarities comprising: determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field; determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field; determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field; and ... similarity from the first similarity, the second similarity, and the third similarity.
(Jain, [0150] - Some embodiments may identify intersections between multiple sets and assigned a similarity score based on the extent of n-gram intersections between the search string and index entries, with a greater extent of an intersection of common characters indicating a greater degree of potential similarity between corresponding sets) comprising: determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150] - intersections); determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150]); determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150]); and ... similarity from the first similarity, the second similarity, and the third similarity ([0150])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jain to include the method of Calman and Arora and Alqadah to include further comprising determining at least one similarity of the plurality of similarities comprising: determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field; determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field; determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field; and ... similarity from the first similarity, the second similarity, and the third similarity. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of Jain’s similarity (Jain, [0149]).

Regarding Claim 5;
Calman and Arora and Alqadah and Jain disclose the method to Claim 4.
	Calman discloses vendor... fields... ([0020] and [0024]).
	Jain discloses wherein the first and second character fields are “entity” character fields ([0146]).

Regarding Claim 6;
Calman and Arora and Alqadah and Jain disclose the method to Claim 5.
	Calman discloses wherein the plurality of similarities ([0024] - . The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account) and amount field ([0020] and [0024]), currency filed ([0020] – payment vehicle data and [0024]), date filed ([0020] and [0024]), and time field ([0020] and [0024]).  
([0146] and [00150]).
Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman and Jain to combine the teachings from Calman and Jain to Calman and Arora and Alqadah and Jain using exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results and/or "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result that would include replacing one or more of values from a second plurality of fields with one or more corresponding value sin the first plurality of fields form the identified one record as a predictable solution in which Jain’s similarities can be applied to the different fields and similarities used by Calman.  One would have been motivated to combine the teachings of to provide users with a means for facilitating linking to the indexes and/or retrieval of documents and/or listing information retained in any other suitable form, collection, file, field, database structure/element, etc. (Jain, [0149]).

Regarding Claim 7;
Calman and Arora and Alqadah and Jain disclose the method to Claim 5.
Calman discloses date, currency, and vendor fields ([0020] – payment vehicle data and [0024]).
As noted for Claim 1, Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman, i.e., [0027] (Calman, [0034]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Alqadah (US 2015/0331936 A1) and in further view of Lehtinen et al. (US 2018/0357753 A1).

Regarding Claim 11;
Calman and Arora and Alqadah disclose the method to Claim 1.
	Calman discloses transaction data... a plurality of second data ([0020] and [0024]).
Calman and Arora and Alqadah fail to explicitly disclose wherein the machine learning model is produced using a training set comprising: a first corpus of training data including a plurality of ... records matching...; and a second corpus of training data including a plurality of ... records not matching..., wherein the second corpus of data is greater than the first corpus of data and wherein the second corpus is generated from the first corpus by associating ... from the first corpus with non-matching... 
However, in an analogous art, Lehtinen teaches wherein the machine learning model is produced using a training set (Lehtinen, [0038] – ground truth training) comprising: a first corpus of training data including a plurality of ... records matching (Lehtinen, [0038] – ground truth training ... single uncorrupted/clean Target Y); and a second corpus of training data including a plurality of ... records not matching (Lehtinen, [0038] – ground truth training ... many noise input samples X’), wherein the second corpus of data is greater than the first corpus of data and wherein the second corpus is generated from the first corpus by associating ... from the first corpus with non-matching  Lehtinen, [0038] – ground truth training ... many noise input samples X’ ...ground truth training ... single uncorrupted/clean Target Y).  As reasonably constructed a single clean Y represents first corpus training data with many second corpus training X’ that is non-matching.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lehtinen to the method of Calman and Arora and Alqadah to include wherein the machine learning model is produced using a training set comprising: a first corpus of training data including a plurality of ... records matching...; and a second corpus of training data including a plurality of ... records not matching..., wherein the second corpus of data is greater than the first corpus of data and wherein the second corpus is generated from the first corpus by associating ... from the first corpus with non-matching.... Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which the teachings of the training method of Lehtinen can be applied to the transaction data/plurality of second data of the machine learning algorithm of Calman and Arora and Alqadah to thereby achieve a result/solution that would read on the claim limitation.  One would have been motivated to combine the teachings of to provide users with a means for ground truth training (Lehtinen, [0038]).

12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Jain et al. (US 2015/0382263 A1) and Alqadah (US 2015/0331936 A1).

Regarding Claims 12;
Calman discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions for:
receiving transactional data for a first user from a credit card feed ([0024] – transaction registry as a credit card purchase), the transactional data comprising a plurality of transactional data records, and each record comprising a first plurality of fields ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account and [0042] – Extracts information associated with the transaction in the user account. The extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt); 
receiving OCR data for the first user corresponding to optical character recognition of a physical transaction receipt from a picture of the receipt taken on a mobile device, the OCR data comprising a second plurality of fields corresponding to at least a portion of the first plurality of fields, the physical transaction receipt corresponding to a transaction made by the user ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account and [0037] - For example, the system may include optical character recognition ( OCR) capabilities that allows the system to extract data from scanned or electronic receipts and create data for inclusion in digital receipts and [0041] – Extracts information from the transaction record... The system may also extract the time of the transaction, the amount, the date, the merchant, the location, contact information for the merchant, the manufacturer, or the user, the payment method (e.g., credit card, check), the payee and/or payor account, and the like and [0046]); 
selecting transactional data records for the first user from a data store of transactional data for a plurality of users ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account... An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account);
determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of OCR data for the first user, wherein determining at least one similarity of the plurality of similarities ... ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely transaction in a transaction history for the user account.), comprises: 
... selecting the maximum similarity ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely (i.e., maximum similarity) transaction in a transaction history for the user account.);
determining a likelihood of a match between the first plurality of fields of the transactional data records for the first user and the second plurality of fields for the OCR data for the first user based on the selected maximum similarity and similarities between a plurality of other fields of the first and second plurality of fields using [algorithm], and in accordance therewith, identifying one record in the transactional data records that corresponds to the OCR data for the first user, the one record in the transactional data records correspodning to the transaction made by the first user ([0024] - As illustrated at block 106, in some embodiments the system 100 associates the transaction record with a transaction in the user account. For example, the system may determine that the transaction record is associated with a specific transaction in the transaction registry of the user. Using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date. The system may match a received transaction record with the transaction in the transaction registry based on the amount and location. In some embodiments, the date is given less weight than the amount and the location because the date that the transaction is processed may be different from the date that the transaction occurred. An algorithm may be used to associate the transaction record with the transaction based on the most likely (i.e., identifying one record... above a threshold) transaction in a transaction history for the user account.);
[including] one or more of values in the second plurality of fields with one or more corresponding values in the first plurality of fields from the identified one record ([0042] - As illustrated in block 206, the system 200 extracts information associated with the transaction in the user account. The extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt and [0043] - As illustrated in block 208, the system 200 creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account); and
 storing the second plurality of fields in a record in a database ([0043] - As illustrated in block 208, the system 200 creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account).
Calman fails to explicitly disclose: 

, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type, wherein determining at least one similarity of the plurality of similarities comprises: 
determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field;
determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field; 
determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field; and selecting the maximum similarity from the first similarity, the second similarity, and the third similarity;
determining ... using a random forest machine learning model; and 
replacing one or more of values....
However, in an analogues art, Arora teaches:
receiving transactional data for a first user ..., the transactional data comprising a plurality of transactional data records, and each record comprising a first plurality of fields (Aurora, col. 8, lines 50-54 – recent transactions)
, the physical transaction receipt corresponding to a transaction made by the user (Aurora, col. 8, lines 23-50 – The user terminal may perform OCR on the receipt image)
determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of OCR data for the first user, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type, wherein determining at least one similarity of the plurality of similarities... (Aurora, col. 6, lines 47-col. 7,lines 11- The data linkage engine 167 may be configured to match the receipt image to a record of charge. The data linkage engine 167 may match the receipt image based on any suitable factor. For example, the data linkage engine 167 may match the receipt image based on transaction attributes, such as transaction amount, transaction date, transaction time, merchant ID, merchant name, authorization code, authorization timestamp, and/or through any other suitable factor. In various embodiments, the data linkage engine 167 may search for an exact match, or may search for a partial match. For example, the data linkage engine 167 may search for an exact match of merchant ID, merchant name, authorization code, and/or similar factors, but may allow for some tolerance for transaction date (e.g., may be within one or two days), transaction amount, authorization timestamp, and/or the like. In various embodiments, the data linkage engine 167 may also match the receipt image based on a unique transaction identifier and/or the like. Each field with an exact match may increase the likelihood that the record of charge matches the receipt image and col. 8, lines 50-col. 9, lines 4).  As reasonably constructed different fields correspond to different field types (i.e., name, date, time, timestamp, etc.) and are matched either using exact or partial operations.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Aurora to the method of Calman to include determining a plurality of similarities between a plurality of fields from the first plurality of fields of each of the transactional data records for the first user and a corresponding plurality of fields from the second plurality of fields of OCR data for the first user, wherein similarities between different pairs of corresponding fields are determined according to different operations depending on a field type, wherein determining at least one similarity of the plurality of similarities. One would have been motivated to combine the teachings of in order to provide users with an enhanced satisfaction experienced by transaction account holders (Aurora, col. 3, lines 21-22).
However, in an analogous art, Jain teaches determining... comprises: determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150] - intersections); determining a second similarity, the second similarity comprising a similarity between the first (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150]); determining a third similarity, the third similarity comprising a similarity between the first character field and the second character field (Jain, [0146] - In some embodiments, one or more inverted lists for each n-gram corresponding to the words may be created and may be associated with the words. For example, consider the string of "Max Bar & Grill," which can be decomposed into 2-gram sets such as [`ma`, `ax`, `x#`, `#b`, . . . ] where # stands for a space; into 3-gram sets such as [`max`, `ax#`, `x#b`, . . . ]; and/or into other n-grams sets (i.e., as reasonably constructed include 1-gram) and [0150]); and ... similarity from the first similarity, the second similarity, and the third similarity ([0150])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jain to include the method of Calman and Aurora to include further comrpsies: determining a first similarity, the first similarity comprising a similarity between a first character string and a second character string, wherein the first character string is an intersection of a first character field in the first plurality of fields and a corresponding first character field in the second plurality of fields, and wherein the second character string is the first character field; determining a second similarity, the second similarity comprising a similarity between the first character string and a third character string, wherein the third character string is the second character field; determining a third similarity, the third (Jain, [0149]).
Further, in an analogous, Alqadah teaches determining ... using a random forest machine learning model (Alqadah, [0012] - This is especially important in the case of product text extracted from receipts and OCR systems. For example, the raw product text may simply state: ssf 2% mlk... machine learning ranking model to combine all of the previously mentioned approaches to select the best enhancement among all possible candidate enhancements and [0013]-[0019] - 2) Extracting features or attributes associated with each token to be utilized in a Machine Learning or Conditional Random Field (CRF) algorithm and 3) A machine learning or CRF algorithm such as Support Vector Machines, Naive Bayes, Random Forests, Gradient Boosting, CRF++, etc. to produce the final tagging of an entity class to each token.).
(Alqadah, [0012]).
Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman, i.e., [0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account. In other embodiments, another system, such as the digital receipt mailbox and/or a POS system modifies the receipt data and/or creates the digital receipt. In an embodiment, the digital receipt includes additional information beyond the information received from the transaction record. For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party and [0034] -In some embodiments, the system 100 modifies the receipt data. For example, the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences, add or delete at least some of the receipt data to the digital receipt, calculate purchase amounts, and the like. In another example, the system may reorganize the transaction record data so that it is easier for the user to review, use the receipt data in calculations such as total amount for items in a particular category, add additional data such as transactional or account data, or delete portions of the receipt data; by using exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results and/or "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to (Calman, [0034]).

Regarding Claim 13;
Calman and Aurora and Jain and Alqadah disclose the medium to Claim 12.
Calman further discloses wherein: the first plurality of fields includes a transaction amount, a date, a currency, a vendor, a time, and a plurality of other fields ([0024]); and the second plurality of fields includes at least a transaction amount, a data, a currency, a vendor, and a time ([0024]).

Regarding Claim 15;
Calman and Aurora and Jain and Alqadah disclose the medium to Claim 12
Calman further discloses further comprising: receiving second transactional data for the first user, the second transactional data comprising a plurality of records, and each record comprising a first plurality of fields, wherein the second transactional data corresponds to the first transactional data ([0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account... For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party); and generating a query to the database to match records in the second transactional data with the first previously received transactional data records ([0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account... For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party.), wherein one or more values [included] in the second plurality of fields from the identified one record are the same as one or more values in corresponding fields in a first record of the second transactional data so that the second transactional data corresponding to the first transactional data is stored in the same record in the database.
Further the examiner notes it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Calman, i.e., [0027] - As illustrated in block 108, the system 100 creates a digital receipt based on the transaction record, the transaction, and/or data associated with the user account. In other embodiments, another system, such as the digital receipt mailbox and/or a POS system modifies the receipt data and/or creates the digital receipt. In an embodiment, the digital receipt includes additional information beyond the information received from the transaction record. For example, the digital receipt may include supplemental information provided by the financial institution, the merchant, the user, and/or a third party and [0034] -In some embodiments, the system 100 modifies the receipt data. For example, the system 100 uses the receipt data to format the data in accordance with default preferences and/or user preferences, add or delete at least some of the receipt data to the digital (Calman, [0034]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0074675 A1) in view of Arora et al. (US 10,127,247 B1) and Jain et al. (US 2015/0382263 A1) and Alqadah (US 2015/0331936 A1) and in further view of Lehtinen et al. (US 2018/0357753 A1).


Regarding Claim 11;
Calman and Aurora and Jain and Alqadah disclose the method to Claim 1.
	Calman discloses transaction data... a plurality of second data ([0020] and [0024]).
Calman and Aurora and Jain and Alqadah fail to explicitly disclose wherein the machine learning model is produced using a training set comprising: a first corpus of training data including a plurality of ... records matching...; and a second corpus of training data including a plurality of ... records not matching..., wherein the second corpus of data is greater than the first corpus of data and wherein the second corpus is generated from the first corpus by associating ... from the first corpus with non-matching... 
However, in an analogous art, Lehtinen teaches wherein the machine learning model is produced using a training set (Lehtinen, [0038] – ground truth training) comprising: a first corpus of training data including a plurality of ... records matching (Lehtinen, [0038] – ground truth training ... single uncorrupted/clean Target Y); and a second corpus of training data including a plurality of ... records not matching (Lehtinen, [0038] – ground truth training ... many noise input samples X’), wherein the second corpus of data is greater than the first corpus of data and wherein the second corpus is generated from the first corpus by associating ... from the first corpus with non-matching  Lehtinen, [0038] – ground truth training ... many noise input samples X’ ...ground truth training ... single uncorrupted/clean Target Y).  As reasonably constructed a single clean Y represents first corpus training data with many second corpus training X’ that is non-matching.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lehtinen to the method of Calman and Aurora and Jain and Alqadah to include wherein the machine learning model is produced using a training set (Lehtinen, [0038]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627